Citation Nr: 1749741	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-62 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Lee Memorial Hospital, Fort Myers, Florida, on September 19, 2015.

(The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, a rating in excess of 20 percent for diabetes mellitus, type II, a rating in excess of 20 percent for lumbar spine disability, and a total disability rating due to individual unemployability are addressed in a separate decision)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 denial of a claim for payment or reimbursement of expenses incurred at a private facility by the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida. 

In March 2017, the Veteran testified before the undersigned Veteran's Law Judge at a videoconference hearing; a transcript of the hearing is associated with the claims file.

As noted on the title page, the Veteran's claims for entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, a rating in excess of 20 percent for diabetes mellitus, type II, a rating in excess of 20 percent for lumbar spine disability, and a total disability rating due to individual unemployability are addressed in a separate decision.  Although as a general matter, "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction," there is an exception for "matters arising out of two or more agencies of original jurisdiction," as is the case here.  BVA Directive 8430, sections 14(a),(c)(1) (Transmittal Sheet, May 17, 1999).





FINDINGS OF FACT

1.  The Veteran received emergency medical treatment on September 19, 2015, at Lee Memorial Hospital, a private hospital in Fort Myers, Florida, related to right flank pain.

2.  The services provided by Lee Memorial Hospital were not authorized in advance by VA, but the Veteran was previously seen at Cape Coral Outpatient Clinic and told that if his kidney pain increased in severity to seek treatment.  

3.  The Veteran's symptoms at the time he presented at Lee Memorial Hospital on September 19, 2015, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

4.  VA treatment facilities were not reasonably available for treatment of the symptoms.

5.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728 (West 2014). 

6.  The Veteran met all remaining criteria for reimbursement under 38 U.S.C.A. § 1725 (West 2014).


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Lee Memorial Hospital on September 19, 2015, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1001, 17.1002, 17.1005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on September 19, 2015, for treatment at a non-VA medical facility.  The evidence shows, in relevant part, that on September 19, 2015, the Veteran presented to the emergency room of Lee Memorial Hospital, in Fort Myers, Florida, with complaints of right flank pain.  When seen by an emergency room physician, the Veteran reported that he was experiencing right flank pain for the past three to four days with gradual onset of pain.  He explained that he was currently being treated for urinary infection and was afraid the pain was related to his infection.  By the time he was seen by the emergency room physician on September 19, 2015, the Veteran reported that his pain was a four out of 10.  The diagnosis was right flank pain that appeared consistent with musculoskeletal pain.  He was prescribed pain medication and it was recommended that he follow-up with his primary care physician.

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, when a veteran receives treatment at a non-VA facility without prior authorization, VA must reimburse the veteran for the reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the veteran under the authority so long as certain statutory and regulatory requirements are met.  At the outset, the Board finds that eligibility under 38 U.S.C.A. § 1728, which applies primarily to emergency treatment for a service-connected disability, is neither claimed nor apparent from the record, as there is no indication that the Veteran's September 19, 2015, treatment was for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Thus, the question at issue is the Veteran's right to payment of reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725. 

To be eligible for payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, the treatment must satisfy all of the following conditions:  (a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (e) The Veteran is financially liable to the non-VA provider of the emergency treatment; (f) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (g) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (h) The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728 , which applies primarily to emergency treatment for a service-connected disability.  See 38 C.F.R. § 17.1002 (2017).  38 C.F.R. § 17.1002(f) was declared invalid by the Court in Staab v. McDonald, 28 Vet. App. 50 (2016), but that provision is not at issue in this case.

In the instant case, the Veteran's claim for payment or reimbursement of unauthorized medical expense was denied upon a finding that the VA facilities were feasibly available and the care was non-emergent.

Regarding whether the treatment rendered on September 19, 2015, was for an emergency medical condition that a prudent layperson would have sought emergency treatment for, the Board notes that treatment records contained in the Veteran's file shows that the Veteran was being treated for a urinary infection.  When he presented to the Lee Memorial Hospital on September 19, 2015, he was complaining of right flank pain for the past three to four days, which he thought might be related to his urinary infection.  Moreover, the Veteran stated that the pain he was experiencing on September 19, 2015 was of the same type and severity as when he first developed his urinary infection.

Further, although the Veteran reported gradual onset of pain and described the pain as a four out of 10, and he was eventually diagnosed with musculoskeletal pain, the question is whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Thus, while it is true that post-hoc analysis of the medical data can confirm that a condition was not emergent, neither the statute nor the regulation requires the Veteran, a layperson, to make such a determination.  38 C.F.R. § 17.1002 (b) (defining emergency treatment for purposes of 38 U.S.C.A. § 1725 and containing identical language as that set forth in 38 C.F.R. § 17.120(b)).  Rather, that portion of the regulation requires only a determination of whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his/her condition was such that delay in seeking treatment would be hazardous to her health or life.  38 C.F.R. § 17.120 (b); see Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  Here, in light of the fact that the Veteran was currently being treated for a urinary infection and instructed to seek immediate medical attention if he experienced increased kidney pain, and considering the Veteran's statements that the pain he felt on September 19, 2015, was of the same type and severity as when he had first developed for his infection, in resolving all reasonable doubt in favor of the Veteran, the Board concludes that at the time the Veteran sought treatment at the private facility on September 19, 2015, a prudent layperson would reasonably expect that delay in seeking treatment would be hazardous to health or life. 

With respect to the issue of whether a VA facility was feasibly available for care, the Board finds that a VA facility was not feasible in such an emergent circumstance.  The Board takes judicial notice of the fact that the VA facility in Cape Coral, Florida, is a community based outpatient clinic, which does not offer emergency medical services and was closed on Saturday, September 19, 2015.  See Smith v. Derwinski, 1 Vet.App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute" (citing FED. R. EVID. 201 (b))).  While there are several VA Medical Centers located in Florida, the Board notes that the closest one to the Veteran was over 100 miles away.  Accordingly, the Board finds that a VA facility could not be considered a reasonable option for the Veteran's medical needs.  Thus, the Board finds that the Veteran has met the criteria of 38 C.F.R. § 17.1002 (b) and (c). 

For the foregoing reasons, the Board finds that when reasonable doubt is resolved in the Veteran's favor, payment or reimbursement of medical expenses incurred in connection with treatment provided at Lee Memorial Hospital on September 19, 2015, is warranted under 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to payment or reimbursement for the cost of medical treatment provided at Lee Memorial Hospital on September 19, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


